ORDER

PER CURIAM.
AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Commonwealth Court erred in affirming the trial court’s decision granting summary judgment in favor of the school district and denying summary judgment in favor of the furloughed teachers with respect to the teachers claim under subsection (b.l) of the Transfer of Entities Act, 24 P.S. § 11-1113 et seq., where the Commonwealth Court’s conclusion that the furloughed teachers had no future reemployment rights under the Act effectively renders subsection (b.l), added through legislative amendment in 1991, to be meaningless and inconsistent with the School Code read in pari materia[?]